DETAILED ACTION
Status of Application
The response filed 10/19/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 1 has been amended.
Claims 33-40 are added.
Applicant had previously elected Group I.
Claims 1, 3-13, 33-40 are pending in the case.
Claims 1, 3-13, 33-40 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

Information Disclosure Statement
The information disclosure statement filed 11/02/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the U.S. Pat. Publication cited is not a valid number.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 33-34, 36-37, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims and dependent claims recite the phrase "storage temperature" which renders the claim indefinite because it is unclear what temperature is “storage temperature”. Is it room temperature? Is it 50 degrees? Is it 80 degrees? There is no definition in the specification to what constitutes “storage temperature”. It does not allow one to ascertain the metes and bounds of the claims. For purposes of examination any temperature such room temperature applies.

Claims 1, 3-13, 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims and dependent claims recite the phrase "comparable" with regards to the pH of the composition at storage temperature and room temperature. The indefinite issue with regards to the phrase storage temperature is addressed above.
The phrase “comparable” renders the claim indefinite because it is unclear what the range differential is for a pH to be “comparable”. Is a pH of 5 comparable to a pH of 8? Is a pH of 5.8 comparable to a pH of 8.5? (both embraced by a pH of about 6 to about 7.8).  It does not allow one to ascertain the metes and bounds of the claims. 
It is also indefinite as the claims already recites the pH of the composition to be about 6 to about 7.8 wherein the recitation of pH of the composition to be “comparable” at storage temperature and room temperature is confusing as the claims have the pH to be within the range of about 6 to about 7.8. Is the recitation changing the pH of the composition to be other than about 6 to about 7.8 despite the clear recitation for the pH of the composition to be about 6 to about 7.8? It does not allow one to ascertain the metes and bounds of the claimed invention. For purposes of examination, the pH of the composition is from about 6 to about 7.8.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Pat. Pub. 2006/0100173).
Rejection:
Powell et al. teaches an ophthalmic composition comprising an anionic polymer such as hyaluronic acid, certain antimicrobial agent, and additives including buffers (abstract, claims 13-22). The amount of hyaluronic acid is from about 0.001-about 1% and the molecular weight of the hyaluronic acid is from about 70,000-about 4 million Daltons (claims 13-14). The buffers include phosphate, tris, and mixtures thereof; and it present from about 0.01-2.5%w/v and more preferably from about 0.05-about 0.5%w/v [18, 23]. The phosphate buffers include sodium phosphate dibasic (Na2HPO4); and the pH is in the range of about 6-about 9 and that a pH is general close to that of human tears such as about 7.45 is very useful [18-19]. Other components incorporated in the composition include tonicity agents (osmolytes) like NaCl [20-21], vitamins like tocopheryl polyethylene glycol succinate (TPGA) [28], and surfactants such as block copolymers of polyethylene oxide (PEO) and polypropylene oxide (PPO) like poloxamers (e.g. Pluronic F-68) ([24], Table 1). Example 1 teaches an ophthalmic composition comprising hyaluronic acid with a molecular weight of 1.7million Daltons at 
While Powell does not expressly teach the narrower claimed values for the hyaluronic acid, they do overlap wherein even a slight overlap of ranges establishes a prima facie case of obviousness and would be obvious to modify the amount to attain the desired therapeutic effect arriving at the overlapping values absent evidence of criticality or unexpected results.

Powell et al. does not expressly teach an example with a combination of Tris and phosphate buffers but does expressly teach that the buffers include phosphate buffers, tris buffers, and mixtures thereof; and buffers are present from about 0.01-2.5%w/v and preferably from about 0.05-about 0.5%w/v with Tris buffer at 0.076% in Example 1.
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exemplify a mixture of buffers such as Tris and phosphate buffers, and produce the claimed invention; as it is prima facie obvious to exemplify the express teaching of Powell et al. to a mixture of buffers such as phosphate with tris with a reasonable expectation of success. It would also be prima facie obvious to optimize the amount of phosphate buffer within the taught range of the prior art (i.e. 0.01-2.5%w/v and about 0.05-about 0.5%w/v with Tris buffer at 0.076%, wherein the phosphate would be the difference in the mixture (i.e. Tris about 0.1% and phosphate is about 0.01-0.424%) at a pH of human tears (about 7.45) and arrive at the claimed range absent evidence of criticality for the claimed values. 

Response to Arguments:
Applicant's arguments are centered on the assertion that Powell is to a single buffer system and the assertion of unexpected results to overcome the prima facie case of obviousness citing Examples 1 and 2 of the specification in Table 1 of the specification to Comparative Examples A and B, that by employing a dual buffer system to a viscoelastic system the pH is not temperature dependent so that the pH is comparable at both the 4oC storage temperature and 22oC room temperature for ocular surgery and that the pH is at the pH necessary for use in ocular surgery and asserting that the Comparative Examples A and B which are to the Tris buffer do not have a pH that is comparable at both storage and room temperature wherein it would not be able to be used in ocular surgery. Applicant asserts that the claim 37 is commensurate in scope with the unexpected results of Examples 1 and 2.
This has been fully considered but not persuasive. The issues of indefiniteness are addressed above. As addressed previously, the prior art of Powell is not restricted to a single buffer as asserted by Applicant - in fact contrary to Applicant’s assertion Powell expressly teaches that buffers can also be in mixtures as addressed in the rejection above. The incorporation of a combination of buffers is taught by Powell and it is noted that the combination of buffers not new as seen by previously presented Bucolo et al. and Ranatunga et al. With regards to the comparative cited by Applicant on Table 1 of the specification, the assertion that Comparative Example A and B which contains the Tris buffer only does not have a pH that is the same/similar at both storage and room temperature wherein it would not be able to be used in ocular surgery is not persuasive as the specification addresses that the pH is about 5 to about 8 [51] and the oC and 8.53 at 4oC, Comparative Example B with 7.43 at 22oC and 8.05 at 4oC, fall within about 5 to about 8 and embraced by the instant claimed range of about 6-about 7.8).  The comparative in Table 1 also does not present a comparative of the same type, as Example 1 has the Tris (base) at 0.101% with the sodium phosphate monobasic monohydrate at 0.138%; but Comparative Example A has Tris (base) at 0.080% which is not the same concentration used in Example 1. When there are different amounts utilized, the buffering capacity will be different. This is also the case with Example 2 and Comparative Example B wherein a different amount is utilized and have different buffering capacities. 
Example 1 and Example 2 does show that the viscoelastic composition with 0.101 wt. %. tris(hydroxymethyl)aminomethane based on the total weight of the viscoelastic composition; about 0.138 wt.% sodium hydrogen phosphate monobasic based on the total weight of the viscoelastic composition; 2wt.% sodium hyaluronate based on the total weight of the viscoelastic composition wherein the average molecular weight of the sodium hyaluronate is about 800,000 to 1,200,000, and excipients, has and maintains a pH of about 7 at both 22oC and at 4oC; which is unexpected but is not commensurate in scope with the instant claims which are substantively broader. Claims must be commensurate in scope with the presentation of unexpected results to overcome the prior art rejection.
Accordingly, the rejection stands.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Powell et al. (U.S. Pat. Pub. 2006/0100173) as applied to claims 1, 3-11, 13, 33-40 above, in view of Hu et al. (U.S. Pat. Pub. 2003/0133905). 
Rejection:
The teachings of Powell et al. are addressed above.
Powell et al. does not expressly teach the recited surfactants but does expressly teach the inclusion of one or more surfactants such as poloxamers (also known as Pluronics which are block copolymers of polyethylene oxide (PEO) and polypropylene oxide (PPO)) [24].
Hu et al. teaches that known ophthlamically acceptable surfactants include poloxamers, polyoxyethylene(23) lauryl ether also known as Brij®35, polyoxyethylene (40) stearate also known as Myrj®52 [30-31].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate a known ophthlamically acceptable surfactant such as Brij®35, polyoxyethylene (40) stearate also known as Myrj®52or as suggested by Hu et al., and produce the claimed invention; as simple substitution of one known surfactant for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the specific claimed surfactant.  
Response to Arguments:
Applicant's arguments are those directed to Powell which are addressed above.
Accordingly, the rejection stands.

Conclusion
Claims 1, 3-13, 33-40 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613